Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/31/2022, with respect to the previous objection to the drawings have been fully considered and are persuasive.  Applicant has submitted replacement Figure 5 which obviates the issue.  The previous objection to the drawings have been withdrawn. 

Applicant's arguments filed 5/31/2022 regarding the previous objection to the specification have been fully considered but they are not persuasive.
Applicant argues amendment to the specification obviates the issue(s).
Examiner respectfully disagrees.  Examiner is referring to the listing after [0090].  Applicant’s amendments pertain to [0085]-[0086], which said amendments already appear to have been entered from the amended specification submitted 10/8/2021.  

Applicant’s arguments, see Remarks, filed 5/31/2022, with respect to the previous 112(b) rejections of claims 1 & 6 (refer to issues identified in FPs 25 & 29 of the nonfinal action dated 2/22/2022) have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1 & 6 as noted above have been withdrawn. 

Applicant's arguments filed 5/31/2022 regarding the previous 112(b) rejections of claims 1, 5-6 (refer to issues identified in FPs 26-28, 30 of the nonfinal action dated 2/22/2022) have been fully considered but they are not persuasive.
Applicant argues amendment to the claims obviates the issues.
Examiner respectfully disagrees.  Examiner still considers the 112 issues to persist.  
Regarding claim 1 and the operation states (issue identified in FP 26), the operation states are not clarified as to how they differentiate.  While claim 1 has amended a clause at the end to compare revolutions, this difference in revolutions is technically not made in reference to the operation states of the compressor.  
Regarding claim 1 and the terminating step (issue identified in FP 27), amended claim 1 still has inconsistencies regarding Applicant’s steps S41, S431, S433 due to claim 1 reciting the terminating step to be contingent (corresponds with S41), the closing the expansion valve for the retrieval step is required (corresponds with S431), and the operating for the retrieval step the compressor is contingent (corresponds with S433).  There must not be inconsistences/mixing between steps being required and being contingent (e.g. if S41 is not required to be performed, then how can following S431 & S433 be required to be performed?  This would not align with the disclosed method and its conditions in Figure 5).  
Regarding claim 5 (issue identified in FP 28), Examiner considers using “the first time” should be removed/rephrased.
Regarding claim 6 (issue identified in FP 30), there still appears to be mixing/matching of steps as being required and those being conditional.  Claim 6 appears to correspond to Applicant’s steps S351 & S353, with the closing the expansion valve (S351) being required and the operating the compressor (S353) being contingent.  The fan termination step S31 is already presented as contingent in claim 5.  Examiner still takes issue with how the closing the expansion valve step is not also contingent.  

Applicant's arguments filed 5/31/2022 regarding the previous 103 rejection of claim 1 under modified Heo have been fully considered but Examiner is not clear whether modified Heo is overcome.
Regarding the amendment(s) pertaining to the retrieval step,  Examiner does not consider the amendment to be consistent with the disclosure (see 112 issues below, particularly claim 1 with regards to how corresponding steps for S41, S431, & S433 are claimed).  Examiner notes that claim 1 as currently presented is at least partially contingent, as it relies on a predetermined dryness level being reached or a reference time elapsing (see MPEP 2111.04, “Contingent Limitations”).  The issue is that claim 1 is effectively trying to claim Figure 5’s S41 & S433 as contingent depending on S40, but then necessitating S431 as being carried out even though S431 depends on the same condition/contingency occurring in S40.  This appears to be improper.  
Regarding the amendment(s) pertaining to the compression unit, Examiner notes the previous rejection basis (see nonfinal action dated 2/22/2022.  refer to rejection of claims 2-3 in view of Lee).  

Drawings
The drawings were received on 5/31/2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities: Examiner had entered the replacement Figure 5 submitted 1/29/2022 & 5/31/2022.  The specification still uses “S35” to refer to the water film removal step on page 15 (page following [0090]), which recites a summary of the steps (see Applicant’s specification, page 15).  Examiner considers either page 15 should be omitted or the water film removal step updated.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compression unit” in claims 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has applied the following 112(f) interpretation to “compression unit” in claim 1: a body/member which compresses the refrigerant via either rotary or linear reciprocating motion (see Applicant’s Figures 3-4, compression unit 9553).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lower operation state” in the last clause of the claim.  While Examiner understands that Applicant is attempting to compare the speed/RPM of the compressor (see Applicant’s specification, [0073].  see claims 21 & 22), Examiner does not consider it understood what “operation state” would entail under broadest reasonable interpretation.  
Claim 1 recites a “terminating the operation of the fan” step which is contingent upon a dryness level and further recites closing an expansion valve a first time and operating the compressor a second time at a lower operation state.  These appear to correspond with Applicant’s S41, S431, & S433 (see Applicant’s Figure 5, S41, S431, S433).  Examiner considers claiming the terminating step (S41) as contingent, while necessitating execution of the closing of the expansion valve (S431) and the operation of the compressor in a lower operation state (S433) to be inconsistent, as all of these steps are reliant on the dryness level (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Either all of the steps should be necessitated (necessitates that the dryness level requirement is met) as part of the claimed method, or all of the steps should be contingent upon the dryness level.
Claim 5 recites “stopping the operating of the fan the first time” based on foreign material remaining on the filter, but claim 1 already establishes “terminating the operating of the fan the first time” based on dryness level.  Examiner considers the repeat phrasing of “terminating/stopping the operating of the fan the first time” as overlapping/confusing, particularly with regards to the use of “the first time”.  
Claim 6 has been amended to recite “closing the expansion valve for an interim retrieval step” on a separate line from the “retrieving”.  Examiner considers that the claim as amended appears to necessitate that the “closing the expansion valve” step is no longer contingent on the terminating the operation of the fan, but the “retrieving”/’operating the compressor for the interim retrieval step” step is.  These steps appear to correspond with Applicant’s S351 & S353 (see Applicant’s Figure 5, steps S35, S351, S353).  Examiner considers necessitating the closing step (S351), while claiming the retrieving/operating step (S353) as contingent to be inconsistent, as all of these steps are reliant on terminating the operation of the fan (S31).  Either all of the steps should be necessitated (necessitates that the terminating the operation of the fan is executed), or all of the steps should be contingent upon the terminating the operation of the fan.
       

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718